DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/19, 10/14/20 and 01/06/21 have been considered by the examiner.
Drawings
The drawings received on 07/17/19 are acceptable.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima Akio (JP 2015-089244) in view of Mishima et al. (US 2003/0223179 A1).
Akio discloses the claim invention except plurality of fastening point at each terminal of the semiconductor module. Akio discloses an inverter device for motor in Figs. 1-8.
In regard to claim 1.  A power conversion device using a semiconductor module (17-19) that includes a pair of semiconductor switching elements (17) connected in series to each other, comprising the semiconductor modules number of which is an even number of four or more (Figs. 3 and 5), wherein the semiconductor module includes a first terminal, a second terminal, and a third terminal on its surface, a plurality of fastening points are provided in the first terminal, the second terminal and the third terminal, a positive electrode of a positive-side switching element is electrically connected to the first terminal, a negative electrode of a negative-side switching element is electrically connected to the second terminal, and a negative electrode of the positive-side switching element and a positive electrode of the negative-side switching element are electrically connected to the third terminal, first terminals, second terminals, or third terminals of two semiconductor modules configuring a semiconductor module group of a same phase among the semiconductor modules number of which is an even number of four or more are arranged to be opposed to each other, and a plurality of the semiconductor module groups are arranged in a direction perpendicular to an arrangement direction of two semiconductor modules in the semiconductor module group (see paragraphs 4-33).
Mishima et al. teach the use of fastening point at a terminal of a semiconductor element. Mishima et al. discloses a capacitor for low voltage in power conversion device in Figs. 
In regard to claim 2.    The power conversion device according to claim 1, wherein number of the semiconductor modules is six (17-19 and 17-19), and the six semiconductor modules are used to configure a three-phase inverter circuit including two parallel-connected semiconductor modules for each phase (see Figs. 3 and 5).

In regard to claim 3.   The power conversion device according to claim 1, wherein number of the semiconductor modules is four (17-19 and 17-19), and the four semiconductor modules are used to configure a converter circuit including two parallel-connected semiconductor modules for each phase (see Figs. 3 and 5).

In regard to claim 4.    The power conversion device according to claim 1, wherein number of the semiconductor modules is six (17-19 and 17-19), and the six semiconductor modules are used to configure two three-phase inverter circuits (see Figs. 3 and 5).

In regard to claim 5.  The power conversion device according to claim 1, wherein the first terminal is a positive-electrode direct-current terminal, the second terminal is a negative-electrode direct-current terminal, and the third terminal is an alternating-current terminal (see Fig. 5 and paragraphs 16-17).


In regard to claim 7.   The power conversion device according to claim 2, wherein the first terminal is a positive-electrode direct-current terminal, the second terminal is a negative-electrode direct-current terminal, and the third terminal is an alternating-current terminal (see Fig. 5 and paragraphs 16-17).

In regard to claim 8.  The power conversion device according to claim 3, wherein the first terminal is a positive-electrode direct-current terminal, the second terminal is a negative-electrode direct-current terminal, and the third terminal is an alternating-current terminal (see Fig. 5 and paragraphs 16-17).

In regard to claim 9.    The power conversion device according to claim 4, wherein the first terminal is a positive-electrode direct-current terminal, the second terminal is a negative-electrode direct-current terminal, and the third terminal is an alternating-current terminal (see Fig. 5 and paragraphs 16-17).
Allowable Subject Matter
Claims 6 and 10-16 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 6 is allowed because the prior art of record fails to disclose or suggest a including the  limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the 

Claim 10 is allowed because the prior art of record fails to disclose or suggest a including the  limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the plurality of fastening points in the first terminal on an inner side of the module housing than the first terminal, and the plurality of fastening points in the third terminal are arranged in a short-side portion on the other side of the module housing in a direction perpendicular to the longitudinal direction of the module housing“ in addition to other limitations recited therein.
 
Claim 11 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the  limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the 

Claim 12 is allowed because the prior art of record fails to disclose or suggest a including the limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the plurality of fastening points in the first terminal on an inner side of the module housing than the first terminal, and the plurality of fastening points in the third terminal are arranged in a short-side portion on the other side of the module housing in a direction perpendicular to the longitudinal direction of the module housing“ in addition to other limitations recited therein.

Claim 13 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the plurality of fastening points in the first terminal on an inner side of the module housing 

Claim 14 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the  limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the plurality of fastening points in the first terminal on an inner side of the module housing than the first terminal, and the plurality of fastening points in the third terminal are arranged in a short-side portion on the other side of the module housing in a direction perpendicular to the longitudinal direction of the module housing“ in addition to other limitations recited therein.
 
Claim 15 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the plurality of fastening points in the first terminal on an inner side of the module housing than the first terminal, and the plurality of fastening points in the third terminal are 

Claim 16 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “ wherein the plurality of fastening points in the first terminal are arranged in a short-side portion on one side of a module housing in a direction perpendicular to a longitudinal direction of the module housing, the plurality of fastening points in the second terminal are arranged in parallel to arrangement of the plurality of fastening points in the first terminal on an inner side of the module housing than the first terminal, and the plurality of fastening points in the third terminal are arranged in a short-side portion on the other side of the module housing in a direction perpendicular to the longitudinal direction of the module housing “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuzumaki et al. (US 7,872,888 B2) discloses an electric power conversion system.

Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
 It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838